         Case 1:15-cr-00095-AJN Document 3144 Filed 01/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT                                                                       1/7/21
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                        15-cr-95 (AJN)
  Abdullah Yoda,
                                                                           ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

        The status conference scheduled for January 13, 2021 at 2 p.m. is hereby converted to a

change of plea and sentencing proceeding. See Dkt. No. 3143. In light of the COVID-19 public

health crisis, there are significant issues related to in-court proceedings. If the Defendant is

willing to waive his physical presence, this proceeding will be conducted remotely. To that end,

defense counsel should confer with the Defendant regarding waiving his physical presence and

provide the attached waiver form to him. If Mr. Yoda, after reviewing the form and being

advised of its contents, wishes to waive his right to be physically present, he and his counsel

should return the signed waiver form no later than 48 hours before the proceeding. If Mr.

Yoda agrees to proceed remotely, defense counsel shall indicate to the Court whether

videoconference is reasonably available to Mr. Yoda.

        Any documents that the parties intend to have the Court consider in advance of the

proceeding, including both parties’ sentencing submissions, are due by no later than January 11,

2021.

        SO ORDERED.
      Case 1:15-cr-00095-AJN Document 3144 Filed 01/07/21 Page 2 of 4




Dated: January 7, 2021
       New York, New York
                                     ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
           Case 1:15-cr-00095-AJN Document 3144 Filed 01/07/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
                   ABDULLAH YODA,
                                       Defendant.                               15-CR-95-17 (AJN)
-----------------------------------------------------------------X

Check Proceedings that Apply

____     Violation of Supervised Release Conference

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my remand to
         custody are discussed. I have discussed these issues with my attorney and wish to give up my
         right to be present at the conferences. By signing this document, I wish to advise the court
         that I willingly give up my right to be present at the conferences in my case for the period of
         time in which access to the courthouse has been restricted on account of the COVID-19
         pandemic. I request that my attorney be permitted to represent my interests at the
         proceedings even though I will not be present.


Date:              _________________________                         ____________________________
                   Print Name                                              Signature of Defendant


____     Admission of Specification

         I am aware that I have been charged with violations of the terms of supervised release. I have
         consulted with my attorney about those charges. I have decided that I wish to admit to
         certain specifications. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my admission of the specifications and to have my
         attorney beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I wish
         to advise the court that I willingly give up my right to appear in person before the judge to
         admit to certain specifications. By signing this document, I also wish to advise the court that
         I willingly give up any right I might have to have my attorney next to me as I enter my plea so
         long as the following conditions are met. I want my attorney to be able to participate in the
         proceeding and to be able to speak on my behalf during the proceeding. I also want the ability
         to speak privately with my attorney at any time during the proceeding if I wish to do so.



                                                               2
         Case 1:15-cr-00095-AJN Document 3144
                                         2987 Filed 01/07/21
                                                    09/04/20 Page 4
                                                                  3 of 4
                                                                       3




Date:          _________________________                ____________________________
               Print Name                                     Signature of Defendant



____    Sentencing

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to the
        judge who will sentence me. I am also aware that the public health emergency created by
        the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly give
        up my right to appear in a courtroom in the Southern District of New York for my sentencing
        proceeding as well as my right to have my attorney next to me at the time of sentencing on
        the following conditions. I want my attorney to be able to participate in the proceeding and
        to be able to speak on my behalf at the proceeding. I also want the ability to speak privately
        with my attorney at any time during the proceeding if I wish to do so.


Date:          _________________________                ____________________________
               Print Name                                     Signature of Defendant


        I hereby affirm that I am aware of my obligation to discuss with my client the specifications
        of violation of supervised release, my client’s rights to attend and participate in the criminal
        proceedings encompassed by this waiver, and this waiver form. I affirm that my client
        knowingly and voluntarily consents to the proceedings being held with my client and me both
        participating remotely.


Date:          __________________________                       _____________________________
               Print Name                                       Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                    3
